EXHIBIT (d)(2)(J) Term Insurance Rider for Other Insured Persons The Union Central Life Insurance Company Cincinnati, Ohio TERM INSURANCE RIDER FOR OTHER INSURED PERSONS PERSONS INSURED. This rider insures each person named in the application for insurance under this rider and in the policy schedule. PAYMENT OF INSURANCE. We will pay the benefit amount under this rider in a lump sum as soon as we receive satisfactory proof that the insured person died while this rider was in force, and other proof that we may require in order to investigate the claim. We will pay the benefit amount shown on the policy schedule for that insured person. The benefit will be paid to the designated beneficiary, if any; otherwise to (1) you, if living; otherwise to (2) your estate. BENEFIT AMOUNT
